Citation Nr: 0613709	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, for purposes of eligibility for VA dental treatment.

2.  Entitlement to service connection for a chronic fungal 
disability of both feet.

3.  Entitlement to service connection for chronic sinusitis.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee, status post right knee 
replacement.  

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional heart disability and pulmonary embolism 
following a total right knee replacement surgery performed at 
a VA facility in April 2000.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1947 to December 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1999 and September 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The November 1999 rating decision 
denied service connection for fungus of the feet, maxillary 
sinus infection, and periodontal disease.  The September 2003 
rating decision denied (on reconsideration) service 
connection for degenerative joint disease of the right knee.  
The September 2003 rating decision also denied the veteran's 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  

The issues of entitlement to service connection for a fungal 
disability of both feet, chronic sinusitis, and periodontal 
disease, as well as the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

The veteran's degenerative joint disease of the right knee is 
related to service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, degenerative 
joint disease of the right knee was incurred in service, 
and/or proximately due to the service-connected back 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

The veteran asserts that his current right knee degenerative 
joint disease, status post right knee replacement, resulted 
from an in-service right knee injury; or, in the alternative, 
was incurred as a result of an altered gate secondary to the 
service-connected back disability.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005). This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

A careful review of the veteran's service medical records 
reveals that the veteran was treated in May 1969 for 
complaints of sudden right knee pain.  The right knee was 
tender to palpation on the medial side of the tibial 
tubercle, but no swelling was noted.  On x-ray, two very 
small loose bodies were identified.  A week later, the 
veteran continued to complain of pain in the right knee and 
the veteran's knee was placed in a splint cast for three 
weeks.  The impression was right quadriceps tendon insertion 
strain.  

The service medical records also show that the veteran 
sustained an injury to his back from an automobile accident 
in 1957.  Service connection for chronic myofascial back pain 
(of the cervical, thoracic, and lumbar spine) was granted in 
an April 1982 rating decision.  

Post-service medical records include VA outpatient treatment 
records from June 1999 revealing the veteran's complaints of 
right knee pain.  By July 1999, the pain had worsened and 
there was x-ray evidence of degeneration.  

A November 1999 x-ray study of both knees revealed moderate 
to severe degenerative changes involving the right knee with 
complete loss of the medial joint space; and probable loose 
body seen within the joint space on the right.  A September 
1999 ultrasound report of the right knee noted moderate large 
joint effusion with an osteochondral body identified in the 
medial aspect of the popliteal fossa.  

An April 2000 VA surgical report confirms that the veteran 
underwent a right total knee arthroplasty.  The surgical 
report notes that the veteran had a history of worsening 
right knee pain, night pain, and rest pain, as well as 
activity related swelling.  He no longer achieved relief with 
NSAIDs.  Radiographic evidence confirmed severe degenerative 
joint disease.  

As noted, the veteran maintains that his knee pain began 
during service, and continued, with gradual worsening of the 
pain over the next twenty years, eventually leading to the 
April 2000 right knee replacement.  The veteran's treating 
doctor, Dr. W, provided an opinion in September 2001 
regarding the likely etiology of the right knee pain.  Dr. W, 
a rheumatology specialist, provided her opinion, as the 
veteran's treating physician, that the veteran's right knee 
degenerative joint disease was service-connected, given the 
x-ray evidence of loose bodies in the right knee joint on the 
May 1969 x-ray report, his pain during the ensuing years, as 
well as his altered gait from knee pain, and back pain.  
Specifically, Dr. W opined that the right knee condition was 
service-connected not only based on in-service incurrence, 
but also as related to the veteran's back problems given that 
an altered gait can certainly lead to degenerative changes in 
the lower extremity joints.  

In a June 2002 compensation and pension examination, a VA 
examiner examined the veteran opined that the veteran's 
degenerative joint disease of the right knee was a result of 
the aging process, and had nothing to do with his altered 
gait or any in-service injury or event.  Specifically, the VA 
examiner indicated that the veteran's so called "altered 
gate" consisted of taking pressure off the right lower 
extremity by shortening the stride.  The VA examiner stated 
that Dr. W's opinion was without value.  Furthermore, the VA 
examiner insisted that the neck and/or middle back [pain] 
would have nothing to do with an altered gate or knee pain.  
In addition, the VA examiner disregarded the x-ray report of 
May 1969 as inaccurate, asserting that loose bodies would not 
be visible on plain x-ray films.  Finally, the VA examiner 
opined that a quadriceps tendon insertion strain would not 
lead to a total knee replacement.  

In a March 2005 progress note, Dr. W reiterated her opinion 
that the veteran's right knee degenerative joint disease was 
most likely the result of the veteran's abnormal gait from 
the back pain.  

In sum, the medical evidence of record in this case reflects 
that the veteran was treated for right knee pain in service, 
with objective x-ray evidence of loose bodies in May 1969.  
He later developed severe degenerative joint disease in the 
right knee, and ultimately underwent a total right knee 
replacement in April 2000.  The veteran was also treated for 
back pain in the upper, middle, and lower back during 
service, for which service connection was granted in 1982.  
The veteran's treating VA doctor, who has treated him for 
several years, Dr. W, opined that the veteran's right knee 
arthritis developed as a result of the in-service right knee 
injury as documented in the service medical records as well 
as the veteran's altered gait caused by his service-connected 
back disability.    

In contrast, a VA examiner opined that the veteran's 
degenerative joint disease of the right knee was due to 
aging.  To support his opinion, the VA examiner completely 
disregarded the objective x-ray evidence from May 1969, and 
also pointed out that upper and middle back pain has nothing 
to do with knee pain or an altered gait.  Additionally, the 
VA examiner did not address how aging only resulted in the 
veteran developing severe degenerative arthritis in his right 
knee but not in his left knee

The Board finds that the evidence is, at the very least, in 
relative equipoise in this case; and in fact, the Board finds 
the opinion of Dr. W, which supports the veteran's claim of 
service connection for degenerative joint disease of the 
right knee, status post right knee arthroplasty, to be more 
probative in this case for the reasons set forth hereinbelow.  

First, Dr. W supports her opinion with objective x-ray 
evidence of in-service disability with no indication on the 
veteran's service medical records of any pre-existing knee 
disability.  As noted, the veteran complained of right knee 
pain in service, x-rays confirmed loose bodies, and the 
veteran was in a splint cast for three weeks.  The Boards 
finds it inappropriate to completely disregard objective 
medical evidence of in-service injury to the right knee.  
Furthermore, Dr. W is the veteran's treating physician, has 
been such for several years, and appears to be very familiar 
with the veteran's medical history and background.  
Additionally, and in the alternative, Dr. W explained that 
the veteran's right knee arthritis likely developed not only 
as a result of the incident in service but also as a result 
of the altered gait implemented due to service-connected back 
disability.  Dr. W. suggests that the two situations working 
together resulted in the veteran's right knee arthritis

Although the VA examiner noted that upper (cervical) and 
middle (thoracic) back pain have nothing to do with knee 
pain, the VA examiner completely ignored the fact that the 
service-connected disability of myofascial back pain also 
includes the lower (lumbar) spine as well.  With regard to 
the claim for direct in-service incurrence, VA examiner 
completely disregarded the objective x-ray evidence from 
service, even though the x-ray evidence was consistent with 
the treatment and supported the veteran's subjective 
complaints of pain in the right knee.  Thus, the Board finds 
the opinion of VA examiner to have little probative value.

After a review of the evidence of record, the Board finds 
that the weight of the evidence tilts in favor of the 
veteran, and, at the very least, the evidence for and against 
service connection for degenerative joint disease of the 
right knee, status post right knee arthroplasty is in 
equipoise; that is, the evidence demonstrating that the 
veteran's knee arthritis is related to service and/or is 
secondary to the service-connected back disability, is at 
least equally weighted against the evidence demonstrating 
other etiology, such as old age.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for the veteran's 
degenerative joint disease of the right knee, status post 
right knee arthroplasty.  38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2005).


ORDER

Service connection for degenerative joint disease of the 
right knee, status post right knee arthroplasty is granted.  


REMAND

The veteran asserts that service connection is warranted for 
periodontal disease, a foot fungus, and a chronic sinusitis 
condition.  The veteran also asserts that compensation 
pursuant to 38 U.S.C.A. § 1151 is warranted for additional 
heart disability as a result of treatment at a VA facility in 
April 2000.  

The RO denied service connection for periodontal disease 
based on a finding that the claimed condition of periodontal 
disease was not a condition which was considered to be 
disabling for compensation purposes under 38 C.F.R. § 4.419.  
As such, the RO did not develop the claim further.  
Nevertheless, according to 38 C.F.R. § 3.381, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  As such, the RO 
must consider whether service connection is warranted for 
periodontal gum disease for treatment purposes, after the 
appropriate development has been undertaken, including, but 
not limited to scheduling the veteran for a VA examination to 
determine current disability and the likely etiology thereof.  

The veteran's service medical records show treatment for 
fungus of the abdomen and the feet in October and November 
1955 and it is referred to at the February 1969 retirement 
examination.  The service medical records also note that the 
veteran was treated, on several occasions, for nasal 
congestion, sinus pain, and/or swollen nasal mucus membranes, 
throughout the veteran's lengthy period of active service.  

Despite evidence showing in-service treatment for sinusitis 
and a foot fungus, the RO did not afford the veteran 
examinations to determine if any current chronic sinusitis 
condition and/or any current chronic foot fungus is at least 
as likely as not related to service.  According to 38 C.F.R. 
§ 3.159 (c)(4), the duty to assist includes, when 
appropriate, the duty to conduct a thorough examination which 
takes into consideration the records of prior treatment.  See 
also Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, 
the veteran should be afforded VA examinations to determine 
if the veteran has current chronic sinusitis and/or foot 
fungus that was incurred in or aggravated by service.  

The veteran asserts that he suffered a pulmonary embolism 
with atrial fibrillation and hypertension in September 2000 
as a result of the April 2000 right knee arthroplasty surgery 
due to the wrongful, or negligent, withholding of 
anticoagulation medication from April through September 2000.  
The RO denied the veteran's claim based on a finding that the 
evidence of record did not identify negligence, carelessness, 
or lack of proper care on the part of VA with regard to 
treatment from April 2000 to September 2000.  The RO, 
however, never obtained an expert independent medical opinion 
to address the veteran's contentions.  Meanwhile, the veteran 
filed a separate tort claim, with additional contentions that 
were also not addressed by the RO with regard to this claim 
on appeal.  For example, in addition to the pulmonary 
embolism in September 2000, the veteran noted a body rash due 
to a sulphide allergy, improper placement of morphine drip 
needle resulting in phlebitic left arm, cancellation of an 
orthopedic post-operative appointment in May 2000 without 
explanation.  In light of the foregoing, the Board finds that 
an independent medical expert opinion is necessary to address 
the veteran's contentions.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board is aware that the veteran was provided with 
multiple duty-to-assist letters during the course of this 
appeal with regard to service connection and compensation 
pursuant to 38 C.F.R. § 1151; however, because of the Court's 
ruling in Dingess/Hartman, the downstream issues of effective 
date and initial rating must now be addressed on remand.  As 
such, the RO/AMC must now provide the veteran with proper 
notice, and assist the veteran in the development of his 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any of his claimed 
disabilities of foot fungus, periodontal 
disease and/or sinusitis.  With any 
necessary authorization from the veteran, 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran that are not currently of record.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  

3.  Following completion of #2 above, 
schedule the veteran for the appropriate 
VA examinations to determine the current 
nature and likely etiology of the foot 
fungus, sinusitis and/or periodontal 
disease.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction of the examinations.  The 
examiners must annotate in the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  All 
findings should be reported in detail.  
In particular, the orthopedic examiner 
should state if any current foot fungus 
was as likely as not incurred in or 
aggravated by service.  The 
otolaryngology examiner should state if 
any chronic sinusitis was incurred in or 
aggravated by service.  The dental 
examiner should determine whether the 
veteran's dental condition warrants 
service connection for treatment purposes 
only.  

4.  Obtain an expert medical opinion to 
address the veteran's contentions with 
regard to his claim for compensation 
pursuant to 38 C.F.R. § 1151, including, 
but not limited to, his assertion that 
the VA negligently and carelessly 
withheld anti-coagulation medication at 
the time of his right knee replacement in 
April 2000 which led to a pulmonary 
embolism and atrial fibrillation in 
September 2000.  

5.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
service connection for a dental disorder 
(to determine eligibility for treatment 
purposes only), a foot fungus, and/or a 
chronic sinusitis condition.  If the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


